United States Court of Appeals
                      For the First Circuit


Nos. 08-2139, 09-1742, 09-1743

SYLVIA DIFFENDERFER, on behalf of herself and as a representative
of the class herein defined; ROBERT MCCARROLL, on behalf of himself
and as a representative of the class herein defined,

             Plaintiffs, Appellees/Cross-Appellants,

                                 v.

RAMON E. GOMEZ-COLON, President of the State Electoral Commission
 of Puerto Rico; WALTER VELEZ-RODRIGUEZ, Secretary of the State
     Electoral Commission of the Commonwealth of Puerto Rico,

                     Defendants, Appellants,

    GERARDO CRUZ-MALDONADO, Electoral Commissioner of Popular
 Democratic Party; JUAN DALMAU-RODRIGUEZ, Electoral Commissioner
of the Puerto Rican Independence Party; NELSON ROSARIO-RODRIGUEZ,
   Electoral Commissioner of the Puerto Ricans for Puerto Rico
    Party; EDWIN MUNDO-RIOS, Electoral Commissioner of the New
                   Progressive Party; JOHN DOE,

                           Defendants.



                           ERRATA SHEET

     The opinion of this Court issued on November 19, 2009, is
amended as follows:

     On page 10, line 13, the phrase "attorney's fees does not
create a stake in the outcome sufficient" should not be
underlined.